Citation Nr: 0615842	
Decision Date: 06/01/06    Archive Date: 06/13/06	

DOCKET NO.  04-09 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD), and, if 
so, whether the claim may be allowed.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran 





ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran served on active duty, which included service in 
Vietnam during the Vietnam era, from April 1969 to January 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
RO by which the RO determined that new and material evidence, 
sufficient to reopen a previously denied claim of entitlement 
to service connection for PTSD, had not been submitted.  

Service connection for PTSD was denied by October 1998 rating 
decision.  The veteran was informed of the determination that 
same month, but a timely appeal did not ensue, and the 
decision became final.  See 38 C.F.R. §§ 20.200, 20.201, 
20.202, 20.302, 20.1103 (2005) (detailing the procedures and 
time limits for appealing adverse RO determinations to the 
Board and the finality of decisions that are not timely 
appealed).  The current claim to reopen was received in July 
2001.  Regardless of whether the RO has addressed the 
question of new and material evidence, the Board is required 
to conduct an independent new and material evidence analysis 
in a claim involving a finally decided matter.  See Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996) (the Board does 
not have jurisdiction to consider a previously finally denied 
claim unless new and material evidence is presented, and 
before the Board may reopen such a claim, it must so find).

In January 2006, the veteran testified at hearing before the 
undersigned Acting Veterans Law Judge via video 
teleconference.



FINDINGS OF FACT

1.  By October 1998 rating decision, the RO denied the 
veteran's claim of service connection for PTSD; the veteran 
was notified of the decision by letter dated that month, but 
he failed to initiate an appeal, timely or otherwise.

2.  In July 2001, the RO received the veteran's renewed claim 
of service connection for PTSD.  

3.  Evidence received since the final October 1998 rating 
decision bears directly and substantially on the specific 
matter under consideration, is neither cumulative nor 
redundant, and is so significant that it must be considered 
in order to decide fairly the merits of the claim.

4.  The veteran's currently diagnosed PTSD is shown to be 
related to stressors experienced during active duty service.  


CONCLUSIONS OF LAW

1.  The October 1998 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2005).  

2.  Evidence added to the record since the October 1998 
rating decision is new and material, and the claim for 
entitlement to service connection for PTSD is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2000).  

3.  Affording the veteran the benefit of the doubt, the 
criteria for entitlement to service connection for PTSD are 
met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) (codified 
as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 5107), enacted 
in November 2000, includes an enhanced duty on the part of VA 
to notify those claiming VA benefits as to the information 
and evidence necessary to substantiate a claim.  VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing VCAA have been enacted.  See 66 Fed. Reg. 45,630 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

VCAA requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence not previously provided to the Secretary of 
VA that is necessary to substantiate the claim.  As part of 
the notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  First, the RO 
must inform the claimant of the information and evidence not 
of record that is necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103; 38 CFR § 3.159(b)(1) (2005).  Second, the 
RO must inform the claimant of the information and evidence 
the VA will seek to provide.  Id.  Third, VA must inform the 
claimant of the information and evidence the claimant is 
expected to provide.  Id.  Finally, VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.  Id.

In addition to the foregoing,  the United States Court of 
Appeals for Veterans Claims (Court) issued a recent decision 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim, which include:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, VA must advise the veteran of what 
constitutes new and material evidence to reopen a service 
connection claim.  Kent v. Nicholson, No. 04-181 (U.S. Vet. 
App. March 31, 2006).

The Board concludes that any deficiency regarding compliance 
with the holding in Kent must be considered harmless, as the 
issue of entitlement to service connection for PTSD has been 
reopened hereinbelow.  

As well, the Board concludes that although the veteran has 
not been apprised of what type of information and evidence 
was needed to establish a disability rating or effective date 
for the disability on appeal, there is no need to remand this 
matter to the RO for corrective notice.  The veteran will 
have ample opportunity to appeal any disability rating or 
effective date assigned, and prejudice would indeed result if 
the Board were to remand this matter to the RO for corrective 
notice.  Such remand would merely serve to delay the receipt 
of benefits to which the veteran is entitled, as outlined 
below.  Soyini v. Derwinski, 1 Vet. App. 540 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran should 
be avoided). 

The Board concludes as well that VA's duty to assist has been 
satisfied.  Among other things, the veteran's service medical 
records, service personnel records, and certain post-service 
medical records have been associated with the claims file.

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  

When the positive and negative evidence as to a claim is in 
approximate balance, thereby creating a reasonable doubt as 
to the merits of a claim, the claimant prevails.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.

Discussion

In general, rating decisions that are not timely appealed are 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Pursuant to 
38 U.S.C.A. § 5108, a finally disallowed claim may be 
reopened when new and material evidence is presented or 
secured with respect to the claim.  

Under applicable regulation, "new and material evidence" is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative or redundant, and which by itself or in 
conjunction with evidence previously assembled is so 
significant that must be considered in order to fairly decide 
the merits of the claim. 38 C.F.R. § 3.156 (2000); see also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  [An amended 
version of 38 C.F.R. § 3.156 applies only to petitions to 
reopen filed since August 29, 2001, and hence does not apply 
in the instant case, where the veteran's claim was filed in 
July 2001.]

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence would be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of the 
veteran's injury or disability, even though it might not be 
enough to convince the Board to grant the claim.  

To warrant reopening of a previously and finally disallowed 
claim, newly presented or secured evidence must not be 
cumulative of evidence of record at the time of the last 
prior final disallowance, and must prove the merits of the 
claim as to each essential element that was a specified basis 
for the last final disallowance of the claim.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).  

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim may be reopened and 
decided upon the merits.  Once it is determined that the 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old.  See 38 U.S.C.A. § 5108; 
Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzales v. 
West, 12 Vet. App. 321, 328 (1999).  

The pertinent evidence of record at the time of the 1998 
denial action included the service medical and personnel 
records, reports of VA outpatient treatment visits on 
periodic occasions in the 1990's, and the report of a VA 
examination accorded the veteran in September 1998.  The 
service medical records are without reference to complaints 
or abnormalities indicative of the presence of a chronic 
acquired psychiatric disorder.  The records reveal that the 
veteran was placed on profile status in August 1971 because 
of drug abuse.  In his report of medical history made in 
conjunction with the separation examination in December 1971, 
notation was made of heroin addiction.  

The personnel records reveal that the veteran's military 
occupational specialty was a combat construction 
specialist/combat engineer.  While in Vietnam, the veteran's 
principal duty assignment was as a dump truck driver with 
Company B of the 20th Engineer Battalion (Combat) from 
October 1970 to June 1971.  For 2 or 3 weeks in June 1971, he 
was assigned to the 584th Engineer Company.  From June 1971 
until August 1971, his principal duty assignment was a dump 
truck driver with Company D of the 20th Engineer Battalion 
(Combat).  The records disclose that he was a participant in 
the 13th Unnamed Campaign.  

The VA outpatient reports show the veteran was seen on 
periodic occasions for a number of complaints and conditions 
including a bipolar disorder and PTSD.  

The September 1998 VA psychological examination included 
various diagnostic tests.  The staff psychologist indicated 
that the veteran appeared to have some symptoms of PTSD but 
opined that the interview and the psychological test results 
did not support a diagnosis of PTSD.  

In a report dated that month, a VA staff psychiatrist agreed 
with the psychologist that although the veteran experienced 
"stress and pressure in the Vietnam war," he had "no 
traumatic events and no nightmares or flashbacks.  So, no 
diagnosis of PTSD is made at this time."  

Evidence presented or secured since the 1998 rating decision 
consists of additional VA medical records including a 
definitive diagnosis of PTSD and various statements submitted 
by the veteran and his representative.  Additionally, a 
history of the activities of the 20th Engineer Battalion in 
Vietnam that was gained from a search of the Internet was 
associated with the claims file.  That information referred 
to elements of the units sustaining mortar and rocket attacks 
on a regular basis in the spring of 1971.  

The Board finds that the aforementioned evidence is new, in 
that it was not part of the record before the RO issued its 
final October 1998 rating decision.  It is also new in 
establishing a diagnosis of PTSD and in suggesting combat 
service.  

After careful consideration of this evidence, moreover, the 
Board finds that it is new and material, sufficient to reopen 
the claim of entitlement to service connection for PTSD.  The 
new evidence is material in establishing an element necessary 
for the granting of service connection, namely, a present 
disability.  See 38 C.F.R. § 3.303; Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998) (38 U.S.C. § 1110 requires current 
symptomatology at the time the claim is filed in order for a 
veteran to be entitled to compensation).  It also indicates 
service in combat-like conditions, a fact which will aid the 
veteran in establishing his claim.  38 U.S.C.A. § 1154; 
38 C.F.R. § 3.304.  As such, this new evidence materially 
alters the previous evidentiary picture and, indeed, raises a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. §§ 3.156, 3.303; Hodge, supra.  It is thus new and 
material within the meaning of applicable law and 
regulations.  New and material evidence having been received, 
the claim of service connection for PTSD is reopened.  

Pursuant to the foregoing, the veteran is entitled to have 
his claim considered on a de novo basis.  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and a current disability.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record, and an 
evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110.  

Regulations also provide that service connection may be 
established when all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's current 
disability was incurred in service.  38 C.F.R. § 3.303.  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f).  With regard to 
the second PTSD criterion, the evidence necessary to 
establish that the claimed stressor actually occurred varies 
depending on whether it can be determined that the veteran 
"engaged in combat with the enemy."  38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. § 3.304(d).

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary.  Service department evidence that 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

As noted elsewhere in this decision, the medical evidence of 
record reveals psychiatric diagnoses that include PTSD.  With 
regard to the question of verification of the veteran's 
alleged stressors, his personnel records disclose that he was 
assigned primarily to units of the 20th Engineer Battalion 
while serving in Vietnam from September 1970 to August 1971.  
The personnel records reveal that the veteran's principal 
duty assignment was as a truckdriver, but he has indicated 
that he served primarily as a combat engineer.  Information 
recently provided by the veteran and his representative 
includes an Internet summary of the report of the activities 
of the 20th Engineer Battalion covering several months when 
the veteran was assigned to it in 1971.  The information 
shows that the unit was exposed to enemy rocket and mortar 
attacks on a fairly regular basis.  The Board finds that this 
is sufficient information to verify that the veteran himself 
was a participant in combat operations.  See Pentecost v. 
Principi, 16 Vet. App.124 (2002); 38 C.F.R. § 3.102.  

In this case, although more specific information concerning 
the stressful experiences the veteran alleges would be 
desirable, the Board finds that there is adequate evidence of 
record with which to make a decision at this time.  The Board 
essentially accepts the veteran's basic assertion that he was 
exposed to enemy fire while serving in Vietnam.  The Board, 
indeed, finds no reason to question the veteran's 
credibility.  Moreover, the veteran has a current, valid 
diagnosis of PTSD, and his PTSD has been reported to be 
related to his service experiences in Vietnam.  Therefore, 
given the specific facts of this case, the Board concludes 
that service connection for PTSD is warranted.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304; 
Gilbert, supra. 


ORDER

Service connection for PTSD is granted.  



	                        
____________________________________________
	C. KEDEM
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


